Citation Nr: 0937868	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to an initial compensable disability 
evaluation for residuals of a right ankle fracture.  

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge at the VA Medical Center in 
Lebanon, Pennsylvania, in June 2009.  A transcript of the 
hearing is of record.  

The issue of entitlement to an initial compensable evaluation 
for residuals of a right ankle fracture is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran of further action is required on 
her part.  


FINDING OF FACT

There is no competent evidence that any right hip disorder is 
due to any disease or injury in service or is of service 
origin.




CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Right Hip

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records reveals 
that she was seen with complaints of right hip pain, which 
was worse with running, in November 1998.  Physical 
examination of the right hip performed at that time revealed 
touch point tenderness over the trochanter bursa.  A 
diagnosis of right trochanteric bursitis was rendered.  The 
Veteran was again seen with complaints of right hip pain in 
March 1999.  X-rays taken of the right hip at that time were 
normal.  A diagnosis of right hip pain was rendered.  

At the time of an April 1999 visit, the Veteran was noted to 
be complaining of right hip/thigh pain and pain radiating 
into the posterior calf.  A diagnosis of right sciatica of 
unknown etiology was rendered.  

The Veteran checked the 'yes" box on her August 2004 report 
of medical history when asked if she had or had ever had 
arthritis, rheumatism, or bursitis.  It was indicated that 
she had had a pinched nerve in her back/hip area.  However, 
normal findings were reported for the lower extremities at 
the time of her August 2004 examination.  Normal neurological 
findings were also reported at that time.  

In conjunction with her request for service connection, the 
Veteran was afforded a VA examination in May 2005.  At the 
time of the examination, the Veteran indicated that while 
stationed at Ft. Jackson she developed right hip pain.  She 
was diagnosed with bursitis of the right hip and sciatica.  
She was treated with physical therapy and Naprosyn.  The 
Veteran indicated that she still had residual flare-ups if 
she were on her feet for long periods of time or when sitting 
in a car and driving for more than two hours.  Pain would 
develop after such events.  Neurological examination revealed 
deep tendon reflexes to be 2+.  X-rays of the hip revealed no 
fracture or subluxation and no degenerative changes.  The 
soft tissues were unremarkable.  

Following examination, a diagnosis of status post right hip 
bursitis and sciatica with residual pain and weakness was 
rendered.  

In response to the June 2005 denial, the Veteran, in her 
August 2005 notice of disagreement, indicated that she had 
been diagnosed with right hip bursitis while in the military.  
The Veteran again expressed her belief that service 
connection was warranted for a right hip condition as it was 
related to service in her July 2006 substantive appeal. 

At her June 2009 hearing, the Veteran and her representative 
indicated that they would be sending in further evidence to 
substantiate the diagnosis of right hip bursitis.  They 
offered no further testimony on this issue.  The Veteran 
requested that the matter be kept open for an additional 
sixty days to allow further evidence to be submitted.  To 
date, no further evidence has been received.  

Service connection is not warranted for a right hip disorder.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Although the Board notes that the Veteran was treated for 
right hip bursitis and sciatica in service, there has been no 
evidence received demonstrating treatment or diagnosis of 
right hip bursitis or sciatica, subsequent to service.  The 
Board notes that at the time of the May 2005 VA examination 
the Veteran was diagnosed as having status post right hip 
bursitis and sciatica with residual pain and weakness.  There 
was no actual diagnosis of a disability for which 
compensation may be paid.  Moreover, pain alone without a 
diagnosis or identifiable underlying malady or condition does 
not of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

While the Veteran has expressed her belief that she currently 
has a right hip disorder related to her period of service, as 
noted above, lay persons are not competent to opine as to 
medical etiology or to render medical opinions.  There are 
also no competent medical opinions of record indicating that 
the Veteran has a right hip disorder, for which compensation 
may be paid, related to her period of service.  

Hence, the evidence is against a finding that the Veteran 
currently has a right hip disorder, to include sciatica or 
bursitis since her separation from service.  As a current 
disease or disability has not been demonstrated, the claim 
must be denied.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in a March 2005 letter, the RO provided the Veteran with 
notice that informed her of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told her what evidence she was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told her to submit relevant evidence in her possession.

The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in a March 
2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notice was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded a VA examination.  Based upon the foregoing, no 
further action is necessary to assist the Veteran in 
substantiating the claim.  


ORDER

Service connection for a right hip disorder is denied.  


REMAND

At the time of her June 2009 hearing, the Veteran testified 
that the symptomatology associated with her service-connected 
right ankle disorder had worsened in severity since the time 
of her prior VA examination performed in February 2008.  VA 
is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that her disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
An additional VA examination to determine the extent of any 
current right ankle disorder is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination of her right 
ankle to determine the severity of her 
service-connected residuals of a right 
ankle fracture.  All indicated tests and 
studies are to be performed, including X-
ray studies, and all ranges of motion 
should be reported in degrees.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should also 
determine whether the right ankle 
disability is manifested by flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.

The physician should also render an 
opinion as to whether the disability is 
slight, moderate, or marked.

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


